CRIST, Judge.
Union Electric brought an action for damages to its underground cable against the City of St. Louis (City) and Kozeny-Wagner, Inc. The trial court dismissed with prejudice the action as to City pursuant to Rule 67.06. Union Electric filed a Motion to Reconsider the order of dismissal with prejudice which the trial court overruled. Union Electric attempts to appeal from this denial. We dismiss the appeal.
City alludes to the impropriety of Union Electric’s appeal, but does not specifically ask us to dismiss. However, it is our obligation to ascertain whether an appeal is proper before we appraise the merits of a case. See, Matter of Seiser, 557 S.W.2d 263, 265 (Mo.App.1977).
The following is a recital of the pertinent sequence of events:
January 27, 1981 — The trial court dismissed with prejudice Union Electric’s petition as to City for failure to amend.
February 23,1981 — Union Electric filed its Motion to Reconsider the order of dismissal with prejudice.
April 2, 1981 — The trial court overruled Union Electric’s Motion to Reconsider the order of dismissal with prejudice.
April 10, 1981 — -Union Electric filed its Notice of Appeal from the trial court’s denial of its Motion to Reconsider.
Under Rule 67.06, the January 27 dismissal with prejudice was a final, appeal-able judgment. Union Electric had fifteen (15) days to file an after-trial motion, Rule 73.01(a)(3), or forty (40) days to file a notice of appeal. Rules 81.04(a) and 81.05(a).
The February 23 motion to reconsider was not timely filed as an after-trial motion so as to extend the time for filing the notice of appeal. Accordingly, the notice of appeal filed on April 10, 1981 was untimely. Gollehon v. Branson, 603 S.W.2d 56, 57 (Mo.App.1980). The overruling of the motion to reconsider on April 2, 1981 was not an appealable order. Haywood v. Haywood, 527 S.W.2d 36, 37 (Mo.App.1975).
Appeal dismissed.
REINHARD, P. J., and SNYDER, J., concur.